Fourth Court of Appeals
                                         San Antonio, Texas
                                                 August 3, 2018

                                 No. 04-16-00630-CR & 04-16-00631-CR

                                              Cody Lon SMITH,
                                                  Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                Trial Court No. B-07-057 & B-15-631
                              Honorable Rex Emerson, Judge Presiding


                                                ORDER

       Appellant Cody Lon Smith has filed a motion to disqualify and recuse all seven members
of this court from further participation in these appeals. In ruling on both the motion to
disqualify and for recusal, the justices of the court followed the procedure set forth in Texas Rule
of Appellate Procedure 16.3(b).1

       Before any further proceeding in these appeals, each of the seven challenged justices
considered the motion in chambers. Each of them found no ground to disqualify or recuse herself
and certified the matter to the entire court. The court then decided the motion with respect to
each justice by a vote of the remaining justices sitting en banc. The challenged justice did not sit
with the remainder of the court to consider the motion as to her.

       As to each of the seven challenged justices who certified the issue of her disqualification
and recusal to the entire court, a majority of the remaining justices voted to deny the motion to
disqualify and for recusal of the justice under consideration.

        The Defendant’s Motion for Recusal and to Disqualify the Fourth Court of Appeals is
therefore DENIED.


1
 The appellate rules do not specify a procedure for deciding a motion for disqualification, and the court has
determined to follow the procedure for motions to recuse found in Rule 16.3(b). See TEX. R. APP. P. 16.1, 16.3.
It is so ORDERED on August 3, 2018.

                                          PER CURIAM

ATTESTED TO: __________________________
            Keith E. Hottle
            Clerk of Court